 


 HR 5687 ENR: GAO Mandates Revision Act of 2016
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fourteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 5687 
 
AN ACT 
To eliminate or modify certain mandates of the Government Accountability Office. 
 
 
1.Short titleThis Act may be cited as the GAO Mandates Revision Act of 2016.  2.Reports eliminated (a)Single audit act monitoring responsibilities (1)In generalChapter 75 of title 31, United States Code, is amended— 
(A)by striking section 7506; and  (B)by redesignating section 7507 as section 7506.  
(2)Technical and conforming amendmentThe table of sections for chapter 75 of title 31, United States Code, is amended by striking the items relating to sections 7506 and 7507 and inserting the following:   7506. Effective date..  (b)Review of Medigap premium levelsSection 111(c) of the Medicare, Medicaid, and SCHIP Benefits Improvement and Protection Act of 2000 (Appendix F; 114 Stat. 2763A–473), as enacted into law by section 1(a)(6) of Public Law 106–554, is repealed.  
(c)Report on dispute resolution pilot programSection 1105 of the Sandy Recovery Improvement Act of 2013 (42 U.S.C. 5189a note) is amended by striking subsection (d).  (d)Biennial survey regarding transportation intelligence reportsSection 114(u) of title 49, United States Code, is amended— 
(1)in paragraph (1)(A), by striking subsection (t) and inserting subsection (s)(4)(E);  (2)by striking paragraph (7); and  
(3)by redesignating paragraphs (8) and (9) as paragraphs (7) and (8), respectively.  3.Reports modified (a)Oversight and audits under the Emergency Economic Stabilization Act of 2008Section 116(a)(3) of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5226(a)(3)) is amended by striking , regularly and no less frequently than once every 60 days, and inserting annually.  
(b)Reports on conflict mineralsSection 1502(d) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (15 U.S.C. 78m note) is amended— (1)in paragraph (1), by striking until the termination of the disclosure requirements under section 13(p) of the Securities Exchange Act of 1934 and inserting through 2020, in 2022, and in 2024; and  
(2)in paragraph (2), in the matter preceding subparagraph (A), by inserting through 2020, in 2022, and in 2024 after annually thereafter.  (c)Update on actions taken by Secretary of HHS To implement GAO recommendationSection 632(d) of the American Taxpayer Relief Act of 2012 (Public Law 112–240; 126 Stat. 2354) is amended in the first sentence by striking December 31, 2015 and inserting December 31, 2023.  
(d)Review panelSection 399V–4(d)(2) of the Public Health Service Act (42 U.S.C. 280g–15) is amended— (1)in subparagraph (C), by striking , or an individual within the Government Accountability Office designated by the Comptroller General, shall and inserting shall designate a member of the review panel to; and  
(2)in subparagraph (D), by striking Comptroller General and inserting Secretary.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 